DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 2/3/21.  Applicant amended claims 1, 2, and added new claims 3-12.  Therefore, claims 1-12 are currently pending in this application. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
-In claim 12, lines 7, 8, “discharging filtered exhaust” should be changed to – discharging the filtered exhaust--.
-In claim 12, line 8, “the ship’s exhaust stack” should be changed to – the ship’s exhaust stack outlet --.
-  Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 3 of the amendment filed on 2/3/21, the applicants added the claimed combination including “where the housing has a footprint that is equal to or less than 53 feet long and 9 feet wide”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 4 of the amendment filed on 2/3/21, the applicants added the claimed combination including “the housing is equal to or less than 10 feet high”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 5 of the amendment filed on 2/3/21, the applicants added the claimed combination including “the housing is equal to or less than 30 feet high”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 6 of the amendment filed on 2/3/21, the applicants added the claimed combination including “the housing is …25.5 feet tall”, is considered new matter since 
The amendment filed 2/3/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 recite the limitation "the filtered exhaust" which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0090379) in view of Caro et al. (US 2006/0213197). 
With regards to claim 11:
Powell discloses a method for filtering exhaust from a ship having diesel engines and an exhaust outlet to achieve emission reductions at berth (see par. [0001, 0002]), the method comprising the steps of
incorporating an emissions control system (19) within the housing (see Fig. 1, par. [0010, 0025]); where the housing is positioned on the ship between the ship’s diesel engine and exhaust stack outlet (see par. [0010], claim 6 on page 4), and where the emissions control system (19) comprises an exhaust inlet and an exhaust outlet (see Fig. 1); and
connecting the exhaust inlet of the emissions control system (19) (see Fig. 1) to the ship’s diesel engine exhaust (exhaust manifold 20) (Fig. 1), where the exhaust inlet includes at least one damper (36) (Figs 3A, 3B) that can move between a first position and a second position and where the damper, when in its first position (36a) (Fig. 3A), directs the ship’s diesel engine exhaust to be received by the emissions control system (see par. [0040]), and where the damper, when in its second position (36b) FIG. 3B), directs the ship’s diesel engine exhaust to be received by the ship’s exhaust stack outlet (see par. [0041]).

    PNG
    media_image1.png
    663
    924
    media_image1.png
    Greyscale

However, Powell fails to disclose that the emissions control system comprises a filter.  Caro teaches an emissions control system comprises a filter (see par. [0038]).
. 

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747